UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 00-669

                                 MICHELLE C. JONES, APPELLANT ,

                                                 V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


(Argued April 23, 2002                                                Decided August 7, 2002 )



       Michael P. Horan, of Washington, D.C., for the appellant.

       Kathy A. Banfield, with whom Tim S. McClain, General Counsel; R. Randall Campbell,
Acting Assistant General Counsel; and Darryl A. Joe, Acting Deputy Assistant General Counsel, all
of Washington, D.C., were on the pleadings, for the appellee.

       Before FARLEY, HOLDAWAY, and STEINBERG, Judges.

       STEINBERG, Judge: The appellant, the daughter of a Vietnam veteran, appeals through
counsel a March 15, 2000, decision of the Board of Veterans' Appeals (Board or BVA) that denied
entitlement to her, as a child of a Vietnam veteran, for a Department of Veterans Affairs (VA)
monetary allowance for a disability resulting from spina bifida. Record (R.) at 6. The appellant filed
a brief and a reply brief, and the Secretary filed a brief. Oral argument was held on April 23, 2002.
On April 25, 2002, the Court ordered supplemental briefing from the parties. In response to the
Court's order, the Secretary filed a supplemental record on appeal (ROA) and a supplemental
memorandum of law, and the appellant filed a reply to the Secretary's supplemental memorandum.
The Court has jurisdiction over the case under 38 U.S.C. §§ 7252(a) and 7266(a). For the reasons
set forth below, the Court will vacate the Board decision on appeal and remand the matter for
readjudication.
                                      I. Relevant Background
       The veteran served in the U.S. Navy from July 1965 to November 1968 and from December
1968 to July 1971. R. at 9, 130. He had service in Vietnam and received the National Defense
Service Medal with Bronze Star, the Vietnam Service Medal, and three Purple Heart Medals. R. at
9. The appellant was born on June 6, 1986. R. at 133.
       A December 1997 medical report from Dr. MacDonald, a private physician, recorded that
the appellant was an "11-year-old girl [who] is seen for neurological follow-up of her
encephalocele", and stated that he "would like to . . . repeat her MRI [(Magnetic Resonance
Imaging)] scan of the posterior fossa of the brain and cervical spine area since she did have a syrinx
in the past and we should follow that and see if there is any major change."                  R. at 145.
(Encephalocele is "hernia of part of the brain and meninges through a skull defect." DORLAND 'S
ILLUSTRATED MEDICAL DICTIONARY 548 (28th ed. 1994) [hereinafter DORLAND 'S]. Meninges are
"the three membranes that envelop the brain and spinal cord". DORLAND 'S at 1010. A syrinx is "a
tube or pipe . . . [or] a fistula . . . [or] an abnormal cavity in the spinal cord in syringomyelia."
DORLAND 'S at 1647.)
       In January 1998, the veteran filed an application for spina bifida benefits for his daughter.
R. at 137. In a note attached to the application, the veteran stated:
               My daughter, Michelle Colleen Jones, was born on 6-6-86 at St. Joseph's
       Hospital, Denver[,] Colorado. Three & ½ weeks prior to [b]irth, it was detected on
       ultrasound that the child would have an occipital encephalocele [hereinafter OE], a
       spinal cord defect, called a [n]eural tube defect.

                Along with this, she has hydrocephalus, controlled by bilateral shunts, and
       [is] also [d]iagnosed with a Chiari II [m]alformation.

                Her initial physician Dr. Peter Hulac[,] a [n]eo-[n]atologist[,] . . . and also Dr.
       Larry McLenny[, a] pediatric neurosurgeon[,] informed my wife [and me] that this
       is in the [s]pina [b]ifida family in the superior part of the spine.

R. at 138. (OE is "an encephalocele in the occipital region". DORLAND 'S at 549. Occipital means
"located near the occipital bone, as the occipital lobe of the brain". DORLAND 'S at 1167.) A
February 1998 letter from Dr. McLellan, a private physician, described the appellant as "an 11-year-
old girl with an encephalocele" and notes that "[t]his is associated with hydrocephalus" and that


                                                    2
"[o]ther anatomic anomalies co-existent with the encephalocele include a Chiari [m]alformation
which involves a herniation of a portion of cerebellum through the skull outlet[; s]he [also] has a
syrinx in the cervical cord". R. at 157.
        In March 1998, a VA regional office (RO) denied the appellant's claim. R. at 162. The RO
stated that "[c]urrent regulations allow a grant of benefits only where there is protrusion of the
meninges through the vertebrae or bony encasement" (R. at 161) (the Court can find no VA
regulation with such a limitation, and the Secretary was unable to provide any basis for the RO
statement (Supplemental memorandum at 2-3)), and the RO concluded that "[b]y definition[,] an
encephalocele, which is the condition that Michelle is diagnosed with, is not spina bifida" (R. at
162). A Notice of Disagreement was filed on behalf of the appellant (R. at 165), and the RO issued
a Statement of the Case (R. at 174-78).
        An April 1998 letter from Dr. Steidler, a private neuroradiologist, stated:

        This letter is in regards to Michelle C. Jones' diagnoses of encephalocele, Chiari II
        malformation, and cervical syrinx as it relates to spina bifida. Neural tube defects
        include multiple abnormalities, only one of which is spina bifida. Spina bifida can
        be very mild and incidental on radiographs, often at the lumbar region, and of no
        clinical significance. However, multiple other neural tube closure defects at other
        levels of the spine as well as the brain and skull can be seen with multiple known
        associated anomalies such as Chiari II malformation, syringohyrdromyelia,
        hyrdocephalus, callosal dysgenesis, etc. Therefore, the neural tube closure defects,
        with spina bifida referring to a finding which is often at the less serious end of this
        spectrum[,] are considered to be a spectrum of related abnormalities.

R. at 186. A May 1998 letter from Dr. Houston, also a private neuroradiologist, stated: "[OE] is a
defect in the skull and dura with extracranial extension of the intracranial structures located in the
occipital region. One etiology for cephalocele is failure of closure of the sites of primary neural tube
closure." R. at 187. In a May 1998 letter, Dr. MacDonald stated: "[The appellant] had the [OE] with
secondary neurologic chronic problems including the shunt, truncal instability, esotrophia, and spinal
cord cyst. I think they have to realize that this is a neural tube defect and that an [OE] is a form of
spina bifida or open spine". R. at 189. A May 1998 letter from Dr. Yock, a private physician, stated
that "it is medically reasonable to consider [OE] in the same category as 'spina bifida' from both
emryologic and clinical perspectives." R. at 191.


                                                   3
       In July 1998, the VARO requested an advisory opinion from the VA Director of
Compensation and Pension Service. R. at 193-94. This request was then relayed to the VA Under
Secretary for Health.     R. at 196.    In response, Dr. Mather, VA Chief Public Health and
Environmental Hazards Officer, stated in pertinent part:
       [The appellant] was born with an [OE] associated with hydrocephalus and Arnold-
       Chiari malformation. She also has a spinal cord syrinx. The encephalococele is
       definitely a neural tube defect, not by embryology or sequelae. In Veterans and
       Agent Orange: Update 1996, the National Academy of Sciences cited four veterans
       studies as the reason for their conclusion that limited or suggestive evidence of an
       association between agent orange and the birth defect, spina bifida, existed. Two of
       the four veterans studies (the Ranch Hand and the Australian veterans studies) refer
       specifically to neural tube defects and not to spina bifida per se. (The Erickson and
       CDC [(Centers for Disease Control)] studies refer to spina bifida and anencephaly,
       another neural tube defect which is incompatible with life.) The neural tube defects
       involving the brain instead of the spinal cord tend to be rarer because many of the
       infants so affected do not survive. However, it is our opinion that the [OE] defect is
       the equivalent of spina bifida and is clearly within the intent of the legislation
       granting benefits to offspring of Vietnam veterans.

R. at 198. In May 1999, the VA General Counsel issued a precedent opinion that held that, for
purposes of 38 U.S.C. § 1802, "the term 'spina bifida' refers to a defective closure of the bony
encasement of the spinal cord, but does not include other neural tube defects such as encephalocele
and anencephaly." VA Gen. Coun. Prec. 5-99 (May 3, 1999) [hereinafter G.C. Prec. 5-99]. On May
25, 1999, the RO affirmed the prior denial of benefits. R. at 212. In the March 2000 BVA decision
here on appeal, the Board found that, "[p]ursuant to [G.C. Prec.] 5-99, the Board must find that [OE]
is not a form of spina bifida" and denied the appellant's claim. R. at 5. The Board noted: "The
veteran and the appellant are advised that were they to file a timely appeal of this claim to the Court
of Appeals for Veterans Claims (Court) the Court would not necessarily be bound by [G.C. Prec. 5-
99]." Ibid.


                                       II. Analysis
       The appellant argues that (1) G.C. Prec. 5-99 "violates the plain language of 38 U.S.C.[]
§ 1802" and "renders that portion of [section] 1802 stating that VA must award special monetary
benefits 'for all forms and manifestations of spina bifida except spina bifida occulta' superfluous and


                                                  4
without force by ignoring the word 'manifestations' and reading the statute out of context"
(Appellant's Brief (Br.) at 7); (2) G.C. Prec. 5-99 is "invalid in ignoring the Supreme Court's rule of
statutory interpretation that the agency must resolve interpretative doubt in favor of the veteran" (Br.
at 8); (3) "[t]he [G]eneral [C]ounsel promulgated opinion 5-99 in contravention of the
Administrative Procedure[] Act ('APA') rulemaking requirements by adopting this rule without the
benefit of public participation" (Br. at 8); and (4) the Board erred by failing to address the appellant's
other conditions in order to "determine whether these conditions are 'forms and manifestations of
spina bifida'" (Br. at 7).
        The Secretary argues that (1) G.C. Prec. 5-99 "correctly interpreted 38 U.S.C. § 1802 as
pertaining solely to spina bifida, not all neural tube defects[ and that t]he ordinary meaning of the
term [']spina bifida['] and the legislative history of the statute overwhelmingly support the General
Counsel's conclusion" (Secretary's Br. at 5); (2) G.C. Prec. 5-99 "constitutes an interpretative rule
and is exempt from [APA notice and comment] provisions" (Secretary's Br. at 5); and (3) "[the
a]ppellant's argument for remand fails because, as a matter of law, she does not meet the
requirements for benefits pursuant to [c]hapter 18 of [t]itle 38[,] United States Code", Secretary's
Br. at 6.
                        A. 38 U.S.C. § 1802 Generally and G.C. Prec. 5-99
        Section 1802 of title 38, U.S. Code, provides in pertinent part:

        § 1802. Spina bifida conditions covered

                This subchapter applies with respect to all forms and manifestations of spina
        bifida except spina bifida occulta.

Section 1805 provides for monetary benefits to be paid to "any child of a Vietnam veteran for any
disability resulting from spina bifida suffered by such child." 38 U.S.C. § 1805; see also 38 U.S.C.
§§ 1803 (health care benefits provided to "a child of a Vietnam veteran who is suffering from spina
bifida"), 1804 (same, as to vocational training and rehabilitation).
            "'The starting point in interpreting a statute is its language.'" Lee (Raymond) v. West,
13 Vet.App. 388, 394 (2000) (quoting Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 409 (1993)).
        The "plain meaning [of a statute] must be given effect unless a 'literal application of
        [the] statute [or regulation] will produce a result demonstrably at odds with the

                                                    5
       intention of its drafters.'" Gardner v. Derwinski, 1 Vet.App. 584, 586-87 (1991),
       aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115
       . . . (1994); Fagan[ v. West], 13 Vet.App. [48,] 52 [(1999)]; Curtis[ v. West],
       11 Vet.App. [129,] 133 [(1998)]. "If the intent of Congress is clear, that is the end
       of the matter". Skinner v. Brown, 27 F.3d 1571, 1572 (Fed.Cir. 1994) (quoting
       Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842
       . . . (1984)), aff'ing 4 Vet.App. 141 (1993) (mem.).

Lee (Raymond), supra.
        Under 38 U.S.C. § 7104(c), the precedent opinions of the VA General Counsel (GC) are
binding on the Board. 38 U.S.C. § 7104(c); see Cycholl v. Principi, 15 Vet.App. 355, 360 (2000)
(citing Herlehy v. Principi, 15 Vet.App. 33, 34 (2001) (per curiam order)); see also 38 C.F.R.
§ 20.901(c) (2001). Hence, the Board was required to follow G.C. Prec. 5-99 to the extent that that
opinion addressed issues pertinent to this appellant's claim. That GC opinion first stated definitions,
culled from various Internet World Wide Web sites, of "OE" and "spina bifida", and the definition
of "spina bifida" from DORLAND 'S . G.C. Prec 5-99 at 1-2. The GC opinion then cited legislative
history, including the National Academy of Sciences Institute of Medicine (IOM) NAS report, which
it describes as the impetus for the spina bifida legislation. G.C. Prec. 5-99 at 3. The GC opinion
stated as follows regarding the NAS report:
       As part of its discussion of this possible association, the IOM noted, at page[s] 9-17,
       that certain epidemiologic studies "suggest an association between herbicide
       exposure and an increased risk of spina bifida in association with anencephaly." Not
       only was the conclusion reached by the IOM limited to "spina bifida," the IOM also
       concluded, at page[s] 9-17, that there was "inadequate or insufficient evidence to
       determine whether an association exists between exposure to the herbicides and all
       other birth defects."

G.C. Prec. 5-99 at 3. In addition, G.C. Prec. 5-99 cited to statements made by U.S. Senators Daschle
and Rockefeller, as well as a letter from the Secretary of Veterans Affairs to the Speaker of the
House and President of the Senate, for the proposition that "the framers of the legislation were
concerned only with defects of the spinal column[,] as opposed to neural tube defects in general."
G.C. Prec. 5-99 at 3-4. The opinion then concluded:
       The legislative history of chapter 18 is consistent with the commonly[]accepted
       meaning of the statutory terms in indicating Congress' intention to limit the
       application of chapter 18 to only those children of Vietnam veterans who suffer from


                                                  6
        spinal defects. We believe that, had Congress intended to include neural tube defects
        such as anencephaly and encephalocele, it would not have used the term "spina
        bifida.'

G.C. Prec. 5-99 at 4. Significantly, however, the opinion did not specifically address the meaning
of the words "all forms and manifestations" in section 1802, and in its conclusion did not mention
"manifestations". G.C. Prec. 5-99 at 4 (under "HELD").
        A review of the pertinent legislative history of section 1802 reveals a July 26, 1996, letter
from the Secretary of Veterans Affairs to the Speaker of the U.S. House of Representatives
discussing the IOM findings in the NAS report, and "determin[ing] that a positive association exists
between exposure of a parent to herbicides during . . . service and the birth defect spina bifida."
Supplemental (Suppl.) R. at 64. In that letter, the Secretary asserted that enabling legislation was
needed in order to allow VA to compensate the offspring of Vietnam veterans for spina bifida.
Suppl. R. at 65. Attached to this letter was draft legislation that, inter alia, defined "spina bifida" to
mean "all forms of spina bifida other than spina bifida occulta." Suppl. R. at 70.
        The legislative history also reveals other pertinent statements about the spina bifida
legislation. First is a statement from Senator Daschle: "Spina bifida occurs when the spinal cord
does not close fully early in pregnancy." 142 CONG . REC. S9878 (daily ed. Sept. 5, 1998). Second
is a statement from Senator Rockefeller:
                Spina bifida, SB, means 'split spine.' It is a defect of the neural tube, the
        embryonic structure that evolves into the brain and the spinal cord. It results from
        the failure of the spine to close properly in the first months of pregnancy.

               There are three types of spina bifida, the most common of which is occulta,
        which is not disabling and is not included in the amendment before us.

                What is covered in the proposed amendment are the two much more severe
        forms of spina bifida. In these forms, a cyst holding the spinal cord membranes,
        nerve roots of the spinal cord, or the cord itself, usually malformed, pokes through
        an open part of the spine; or there may be, in fact, no cyst, but only a fully exposed
        section of the spinal cord and the nerves.

142 CONG . REC. S9888 (daily ed. Sept. 5, 1998). However, neither the above floor statements nor
G.C. Prec. 5-99 addressed the reason for the insertion into the legislation of "and manifestations",
and the Court has been unable to determine the reason; furthermore, the Court is not satisfied that

                                                    7
the words have no meaning. See Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999) (stating that
"we attempt to give full effect to all words contained within [a] statute or regulation, thereby
rendering superfluous as little of the statutory or regulatory language as possible").
                                        B. Reasons or Bases
       The Board is required to consider all "potentially" applicable provisions of law and
regulation. Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991) (Board failure to consider applicable
regulation must be set aside). The Board is also required to include in its decision a written
statement of the reasons or bases for its findings and conclusions on all material issues of fact and
law presented on the record; that statement must be adequate to enable an appellant to understand
the precise basis for the Board's decision, as well as to facilitate review in this Court. See 38 U.S.C.
§ 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet.App. 49,
56-57 (1990). To comply with this requirement, the Board must analyze the credibility and probative
value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and
provide the reasons for its rejection of any material evidence favorable to the veteran. See Caluza
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table);
Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert, supra.
       Dr. MacDonald opined in his May 1998 letter that OE "is a form of spina bifida or open
spine". R. at 189. Dr. Mather, VA's Chief Public Health and Environmental Hazards Officer, opined
that OE is "clearly within the intent of the legislation" involved here. R. at 198. The Board
acknowledged both medical opinions in its decision (R. at 4), but failed to discuss or analyze either.
Rather, the Board, relying solely on the definition of "spina bifida" from G.C. Prec. 5-99 (i.e., "a
defective closure of the bony encasement of the cord, . . . not includ[ing] other neural tube defects
such as encephalocele and anencephaly"), concluded that OE "is not a form of spina bifida,
notwithstanding the conflicting medical evidence of record." R. at 5.
       The Board erred in reaching this unsubstantiated conclusion. See generally Smith (George)
v. Brown, 8 Vet.App. 546, 553 (1996) (en banc) (although "the Board is not required to accept the
medical authority supporting a claim, it must provide its reasons for rejecting such evidence and,
more importantly, must provide a medical basis other than its own unsubstantiated conclusions to
support its ultimate decision"). The conclusion of G.C. Prec. 5-99 was that conditions such as OE


                                                   8
are not, themselves, spina bifida. See G.C. Prec. 5-99 at 4. However, section 1802 states that the
"[s]pina bifida conditions covered" are "all forms and manifestations of spina bifida except spina
bifida occulta". 38 U.S.C. § 1802 (emphasis added). The only such "form" or "manifestation"
excluded by the statute is "spina bifida occulta". 38 U.S.C. § 1802. The Board erred in its decision
because it failed to recognize that, by the nature of the plain language of the statute, the range of
spina bifida conditions covered is potentially not limited to "spina bifida" per se, but could,
potentially, include other "forms and manifestations of spina bifida except for spina bifida occulta".
Ibid. By making the bare conclusion that "forms and manifestations of spina bifida" means solely
"spina bifida", the Board failed to give a reasoned argument explaining why OE is not a "form" or
"manifestation" of spina bifida. Such an analysis is critically important to the appellant here and to
the Court's ability to review this Board decision, especially in light of the fact that the Board
conceded that the record contained "conflicting medical evidence" (R. at 5), apparently referring to
the medical opinion from Dr. MacDonald that OE is a "form of spina bifida" (R. at 189) and the
medical opinion from VA's Dr. Mather (R. at 198), which could be read as suggesting that she
considered OE a form or manifestation of spina bifida. Also, the Board erred by failing to address
in any respect either the significance of the term "manifestations" as used in section 1802 or the
omission from G.C. Prec. 5-99 of any discussion of this term. See Schafrath, supra.
       The Court notes that it makes no statement as to whether OE is, in fact, a form or
manifestation of spina bifida. Such a conclusion is within the purview of the Secretary in the first
instance. Furthermore, any such conclusion by the Court would necessarily entail factfinding. See
Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("[f]act-finding in veterans cases is to be done
by the expert BVA, not by the Veterans Court"); Hensley v. West, 212 F.3d 1255, 1263 (Fed. Cir.
2000) (noting "the general rule that appellate tribunals are not appropriate fora for initial fact
finding"); Teten v. West, 13 Vet.App. 560, 564 (2000). We do note, however, the appellant's
argument that the Board failed to address the appellant's other conditions and to determine whether
any of these is a form or manifestation of spina bifida. See Br. at 7. On remand, the Board must
address this question, just as it must address the question whether OE is a form or manifestation of
spina bifida.




                                                  9
                                      C. Appellant's Arguments
        As noted above, the appellant argues that G.C. Prec. 5-99 is invalid because it ignores the
plain language of section 1802, was promulgated in contravention of the rulemaking requirements
of the APA, and "ignor[ed] the Supreme Court's rules of statutory interpretation that the agency must
resolve interpretative doubt in favor of the veteran". Br. at 7-8. Because, as noted above, we are
vacating the Board decision and remanding the matter based on the Board's reasons-or-bases error
found in part II.B., above, it is not yet ripe for us to consider the validity of G.C. Prec. 5-99, and the
Court will not address the appellant's arguments at this time. However, the Court reiterates that that
GC opinion does not contain any analysis as to the meaning of "all forms and manifestations" in
section 1802 and thus provides the Board with no binding instruction regarding those terms to apply
to this case on remand in light of the medical evidence from Drs. MacDonald and Mather in support
of the claim. The Court also notes that neither the Board decision in this case nor G.C. Prec. 5-99
makes reference to Brown v. Gardner, 513 U.S. 115, 117 (1994) (citing King v. St. Vincent's Hosp.,
502 U.S. 215, 220-221 n.9 (1991)), in which the U.S. Supreme Court, in interpreting 38 U.S.C.
§ 1151, noted "the rule that interpretive doubt is to be resolved in the veteran's favor". The Supreme
Court also noted that "[a]mbiguity is a creature not of definitional possibilities but of statutory
context". Brown v. Gardner, supra; cf. NORMAN J. SINGER , SUTHERLAND                    ON   STATUTORY
CONSTRUCTION § 45:09 (6th ed. 2000) ("[k]nowing the purpose behind the statute could help the
court decode ambiguous text, but first there must be some ambiguity"). On remand, the Board
should address this issue independent from G.C. Prec. 5-99 but may wish to seek a further opinion
from the General Counsel.


                                           III. Conclusion
        On the basis of the above analysis, the ROA, and the submissions of the parties, the Court
vacates the Board decision and remands the matter for expeditious further development and issuance
of a readjudicated decision supported by an adequate statement of reasons or bases, see 38 U.S.C.
§§ 1802, 5107(a), 7104 (a), (d) (1994 & Supp. V 1999); 38 U.S.C. §§ 5103, 5103A, 5106, 5107, as
amended by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov.
9, 2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (amending 38 C.F.R. § 3.159, as


                                                   10
applicable); Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991), all consistent with this opinion and
in accordance with section 302 of the Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, § 302, 108 Stat. 4645, 4658 (found at 38 U.S.C. § 5101 note) (requiring Secretary to
provide for "expeditious treatment" of claims remanded by BVA or the Court) [hereinafter VBIA
§ 302]; see Vargas-Gonzalez v. Principi, 15 Vet.App. 222, 225-30 (holding that VBIA § 302 applies
to all elements of a claim remanded by Court or Board), and with all applicable law and regulation.
See Allday, 7 Vet.App. at 533-34. On remand, the appellant will be free to submit additional
evidence and argument on the remanded claim in accordance with Kutscherousky v. West,
12 Vet.App. 369, 372-73 (1999) (per curiam order) (concluding that an appellant is entitled, until
90 days after Board mails postremand notice to appellant, to submit additional evidence and
argument or to request hearing on appeal at which appellant may submit new evidence), and all
applicable law and regulation. The Court notes that a remand by this Court or by the Board confers
on an appellant the right to VA compliance with the terms of the remand order and imposes on the
Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West,
11 Vet.App. 268, 271 (1998). A final decision by the Board following the remand herein ordered
will constitute a new decision that, if adverse, may be appealed to this Court only upon the filing of
a new Notice of Appeal with the Court not later than 120 days after the date on which notice of the
Board's new final decision is mailed to the appellant. See Marsh v. West, 11 Vet.App. 468, 472
(1998).
          VACATED AND REMANDED.




                                                 11